Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US 2018/0304393).

Regarding claim 1, Vogel discloses, a method of providing welding type power (welding type power supply, See Title) comprising:  2receiving input power (input power is received, See Paragraph [0016]);  3pulse width modulating a first forward converter and a second forward 4converter, such that they operate as a pulse width modulated double forward 5converter to provide a welding type output (a first and second forward converter are pulse width modulated to operate as a PWM double forward converter to provide a welding type output – the claim language is nearly verbatim to Paragraph [0016]);  6selecting a selected phase relationship from at least two available phase 7relationships between the first forward converter and a second forward converter, 8wherein the at least two available phase relationships are at least two phase 9relationships of variable phase shifting, fixed phase staggering and locked (Paragraph [0129]) in 10phase (output of the second forward converter is phase shifted relative to an output of the first forward converter when at least one of a duty cycle, a current command and the welding type output exceeds a threshold. The phase shifting includes adjusting a leading edge of the second forward converter and a trailing edge of the second forward converter. The first forward converter and the second forward converter are operated in phase when at least one of the duty cycle – See Paragraph [0016]);  11maintaining the selected phase relationship over a predetermined range of 12outputs. (The output is maintained in a giver range, which would be a predetermined range. See Paragraph [0016]) (Also see Paragraphs [0017]-[0020]) 

Regarding claim 2, Vogel discloses, feedback is used to select the phase relationship. (See Paragraphs [0077], [0079], [0084])

Regarding claim 3, Vogel discloses, controller 1900 controls the switching of converter 24 and 26 so that they provide a desired output. The desired output is typically determined by a user input and/or a welding program. A current command is indicative of the desired current output, and the duty cycle of the converters is adjusted to provide the desired current output. Feedback indicative of the output is used to provide closed loop control. Controller 1900 provides timing signals of the leading and trailing edges of the pulses from converters 24 and 26. (See Paragraph [0076])

Regarding claim 4, a welding process such as GTAW is selected by a user and the phase relationship must depend on this selection. (See Paragraph [0133])

Regarding claim 5, Vogel discloses, PWM module 1901 provides the on/off signals (pwm timing signals) to converters 24 and 26 in response to feedback indicative of the output (such as the output load current or output load voltage) See Paragraph [0077])

Regarding claim 6, Vogel discloses, the phase is maintained for at least one half of the output. (See Paragraph [0096]) 

Regarding claim 7, Vogel discloses, as there are multiple duty cycles, the phase relationship would be maintained for a range of duty cycles. (See, Paragraph [0030] Claim 11)

Regarding claim 8, the first and second converters may operate in a stacked arrangement. (See Paragraphs [0065] and [0091]) The outputs must be combined to produce the double forward converter output. 

Regarding claim 9, Vogel discloses, input power is received, See Paragraph [0016]);  3pulse width modulating a first forward converter 24 and a second forward 4converter 26, such that they operate as a pulse width modulated double forward 5converter to provide a welding type output (a first and second forward converter are pulse width modulated to operate as a PWM double forward converter to provide a welding type output – the claim language is nearly verbatim to Paragraph [0016], Also see Paragraph [0074]);  Controller 1900, or PWM module 1901, provides timing signals of the pulses from converters 24 and 26. (see Paragraph [0076] and [0077])

Regarding claim 10, Vogel discloses, feedback is used to select the phase relationship. (See Paragraphs [0077], [0079], [0084])

Regarding claim 11, Vogel discloses, controller 1900 controls the switching of converter 24 and 26 so that they provide a desired output. The desired output is typically determined by a user input and/or a welding program. A current command is indicative of the desired current output, and the duty cycle of the converters is adjusted to provide the desired current output. Feedback indicative of the output is used to provide closed loop control. Controller 1900 provides timing signals of the leading and trailing edges of the pulses from converters 24 and 26. (See Paragraph [0076])

Regarding claim 12, a welding process such as GTAW is selected by a user and the phase relationship must depend on this selection. (See Paragraph [0133])

Regarding claim 13, Vogel discloses, PWM module 1901 provides the on/off signals (pwm timing signals) to converters 24 and 26 in response to feedback indicative of the output (such as the output load current or output load voltage) See Paragraph [0077])

Regarding claim 14, Vogel discloses, the phase is maintained for at least one half of the output. (See Paragraph [0096]) 

Regarding claim 15, the first and second converters may operate in a stacked arrangement. (See Paragraphs [0065] and [0091]) The outputs must be combined to produce the double forward converter output. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/25/2022